Exhibit 10.3

Grantee:            <Name>

Employee Number:            <Employee Number>

Grant ID:            <ID>

Grant Date:            <GrantDate>

Grant Expiration (10-years from Grant Date):    <ExpirationDate>

Grant Price:            $0.00

Grant Type: Time-Based Restricted Stock Units

Total Restricted Stock Units:            <Total Units>

 

Vesting Date

    

Units

<VestDate1>      <Installment1> <VestDate2>      <Installment2> <VestDate3>     
<Installment3> <VestDate4>      <Installment4>        Total      <Total Units>

SMITH INTERNATIONAL, INC.

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made and entered into
by and between Smith International, Inc., a Delaware corporation (the “Company”)
and the individual named above, an individual and Employee of the Company or one
of its Subsidiaries (“Grantee”), on the issue date (or grant date) indicated
above, subject to the terms and provisions of the Smith International, Inc.,
Third Amended and Restated 1989 Long-Term Incentive Compensation Plan, as
amended from time to time (the “Plan”). The Plan is hereby incorporated herein
in its entirety by this reference. Capitalized terms not otherwise defined in
this Agreement shall have the meaning given to such terms in the Plan.

WHEREAS, Grantee is an Employee of the Company or one of its Subsidiaries, and
in connection therewith, the Company desires to grant to Grantee restricted
stock units (“Units”), subject to the terms and conditions of this Agreement and
the Plan, with a view to increasing Grantee’s interest in the Company’s success
and growth; and

WHEREAS, Grantee desires to be the holder of such Units subject to the terms and
conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1. Grant of Units. Subject to the terms and conditions of this Agreement and the
Plan, the Company hereby grants to Grantee the number of units indicated above.
On any date, the value of each Unit shall be the Fair Market Value of one share
of the Company’s Common Stock (“Share”), $1.00 par value, as determined pursuant
to the Plan. Each Unit represents an unsecured promise of the Company to deliver
Shares to Grantee pursuant to the terms and conditions of the Plan and this
Agreement. As a holder of Units, Grantee has only the rights of a general
unsecured creditor of the Company.



--------------------------------------------------------------------------------

 

2. Transfer Restrictions. Grantee shall not sell, assign, transfer, exchange,
pledge, encumber, gift, devise, hypothecate or otherwise dispose of
(collectively, “Transfer”) any Units granted hereunder. Any purported Transfer
of Units in breach of this Agreement shall be void and ineffective, and shall
not operate to Transfer any interest or title in the purported transferee.

3. Vesting and Payment of Units.

(a) Vesting Generally. Grantee’s interest in the Units granted hereunder shall
vest in accordance with the schedule above, conditioned on Grantee’s continued
employment with the Company or one of its Subsidiaries as of each such vesting
date (the “Vesting Date”), except as provided in Section 4 hereof; provided,
however, that within ninety (90) days after the Units are granted, the Grantee
must open a brokerage account with the brokerage firm or third-party
administrator designated by the Company to receive the Shares obtained pursuant
to Section 3(b), or such Units shall be forfeited and lapse without further
notice.

(b) Settlement of Units. Subject to Section 6 hereof, the Company shall grant to
Grantee within thirty (30) days after each Vesting Date, or such other date upon
which Units become vested as provided in this Agreement, a number of Shares
equal to the number of such vested Units (provided Grantee has not terminated
employment prior to such Vesting Date), unless otherwise provided under
Section 4 hereof. Each vested Unit shall thus be exchanged by the Company for
one Share, and such Unit shall be cancelled as of the effective time of such
exchange as reflected on the Company’s stock records. All Shares delivered to or
on behalf of Grantee in exchange for vested Units shall be free of any further
vesting, transfer or other restrictions, except as may otherwise be required by
securities law or other applicable law as determined by the Company.

(c) Dividends, Splits and Voting Rights. If the Company (i) declares a stock
dividend or makes a distribution on Common Stock in Shares, (ii) subdivides or
reclassifies outstanding Shares into a greater number of Shares or
(iii) combines or reclassifies outstanding Shares into a smaller number of
Shares, then the number of Units granted under this Agreement shall be
proportionately increased or reduced, as applicable, so as to prevent the
enlargement or dilution of Grantee’s rights and duties hereunder. The
determination of the Compensation and Benefits Committee (the “Committee”) of
the Company’s Board of Directors regarding such adjustments shall be binding.
Until such time as Shares are actually delivered to Grantee in exchange for
vested Units pursuant to Section 3(b) (above), Grantee shall have no voting,
dividend or other ownership rights in such Shares.

4. Forfeiture.

(a) Termination Due to Death or Disability. If Grantee’s employment with the
Company or one of its Subsidiaries is terminated due to death or Disability of
Grantee, then, in either such event, all outstanding Units hereunder shall
become fully vested as of such termination date and payable to Grantee in Shares
within thirty (30) days after such date.

For purposes of this Section 4(a), “Disability” means, as determined by the
Committee in its discretion exercised in good faith, a physical or mental
condition of Grantee that would entitle Grantee to payment of disability income
payments under the Company’s long-term disability insurance policy or plan for
employees, as then effective, if any; or in the event that Grantee is not
covered, for whatever reason, under the Company’s long-term disability insurance
policy or plan, “Disability” means a permanent and total disability as defined
in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”). A determination of Disability may be made by a physician selected or
approved by the Committee and, in this respect, Grantee must submit to any
reasonable examination(s) required by such physician upon request in order to
render an opinion regarding whether there is a Disability.

(b) Termination Other than Death or Disability. If Grantee’s employment with the
Company or one of its Subsidiaries is voluntarily or involuntarily terminated by
the Company or one of its Subsidiaries or Grantee for any reason other than due
to death or Disability, then Grantee shall immediately forfeit all Units which
are not already vested as of such date. Upon the forfeiture of any Units
hereunder, Grantee shall cease to have any rights in connection with such Units
as of the date of such forfeiture. A transfer of employment by Grantee, without
an



--------------------------------------------------------------------------------

interruption of employment service, between or among the Company and any
Subsidiary of the Company shall not be considered a termination of employment
for purposes of this Agreement.

(c) Change in Control. Notwithstanding the provisions of Section 3 and the
foregoing provisions of this Section 4, in the event of a Change in Control
(other than a Change in Control resulting from consummation of the transactions
contemplated by the Agreement and Plan of Merger among Schlumberger Limited
(“Schlumberger”), Turnberry Merger Sub Inc., and the Company, dated as of
February 21, 2010 (the “Schlumberger Agreement”)), all unvested Units shall vest
in full. Notwithstanding the provisions of Section 3, the foregoing provisions
of this Section 4, and the provisions of the Plan, in the event of a Change in
Control resulting from consummation of the transactions contemplated by the
Schlumberger Agreement, no Units shall vest automatically upon such Change in
Control (and such units shall instead be converted into Schlumberger stock units
on the terms contemplated by the Schlumberger Agreement, provided that all
unvested Units shall vest in full in the event that Grantee’s employment with
the Company or one of its Subsidiaries is involuntarily terminated other than
for Cause subsequent to such Change in Control (or otherwise under circumstances
entitling Grantee to severance under an individual agreement).

5. Grantee’s Representations. Notwithstanding any provision hereof to the
contrary, Grantee hereby agrees and represents that Grantee will not acquire any
Shares, and that the Company will not be obligated to issue any Shares to
Grantee hereunder, if the issuance of such Shares constitutes a violation by
Grantee or the Company of any law or regulation of any governmental authority.
Any determination in this regard that is made by the Committee, in good faith,
shall be final and binding. The rights and obligations of the Company and
Grantee are subject to all applicable laws and regulations.

6. Tax Withholding. To the extent that the receipt of Shares hereunder results
in compensation income to Grantee for local income tax purposes under applicable
law, the Company, in its complete discretion, is authorized to (a) withhold, at
such time as determined by the Company, from any cash or other remuneration
(including withholding from delivery to Grantee a number of Shares, based on the
market value of such Shares, as of the applicable Vesting Date), or a
combination thereof, then or thereafter payable to Grantee, the sum that the
Company requires to meet its tax withholding obligations under applicable law or
regulation (the “Withholding Liability”); (b) require Grantee to pay an amount,
at such time as the Company shall specify, equal to the Withholding Liability in
cash, by certified or cashier’s check payable to the Company, or in any other
form acceptable to the Company; or (c) cause a sale or sales of Shares on behalf
of Grantee pursuant to which all or a portion of the proceeds are paid to the
Company to satisfy the Withholding Liability and all remaining proceeds (if any)
are delivered to Grantee, and Grantee agrees to take all such action as may be
necessary or appropriate to effect such sales. Further, the Company’s obligation
to deliver vested Shares, or any stock certificate or certificates representing
vested Shares, to Grantee shall be subject to, and conditioned upon, payment of
the Withholding Liability.

7. Par Value Paid Consideration for Shares. In addition to the valuable services
rendered by Grantee for the Company, upon the issuance of any Shares after they
become vested hereunder, to the extent permitted by applicable law, a portion of
the resulting compensation that is includible in Grantee’s income for income tax
purposes under applicable law shall represent consideration paid by Grantee for
such Shares in an amount equal to the aggregate par value of such vested Shares.

8. Miscellaneous.

(a) No Fractional Shares. All provisions of this Agreement concern whole Shares.
If the application of any provision hereunder would yield a fractional Share,
such fractional Share shall be rounded down to the next whole Share.

(b) No Effect on Employment or Service. Grantee acknowledges and agrees that the
vesting of the Units pursuant to Section 3 hereof is earned only by continuing
as an employee. Grantee further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
employee for the vesting period, for



--------------------------------------------------------------------------------

any period, or at all, and will not interfere with Grantee’s right, or the
Company’s or Subsidiary’s right, to terminate Grantee’s relationship as an
employee at any time.

(c) Dispute Resolution. To the extent permitted by applicable law, any dispute
or controversy arising out of or relating to this Agreement, or any breach
hereof, shall be resolved by binding arbitration in accordance with (i) the
Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”) before a single arbitrator (unless otherwise mutually agreed
by the parties) as selected pursuant to the Rules and (ii) the Federal
Arbitration Act. Judgment on any award rendered by the arbitrator may be entered
in any court of competent jurisdiction. The venue for any arbitration proceeding
shall be in Harris or Montgomery County, Texas, except if otherwise mutually
agreed by the parties. The fees of the AAA and the arbitrator shall be split
equally by the parties. All other costs and expenses, including attorneys’ fees,
relating to the resolution of any such dispute shall be borne by the party
incurring such costs and expenses.

(d) Tax Consultation. Grantee understands that he or she may suffer adverse tax
consequences as a result of the grant, vesting or settlement of the Units
granted hereunder. Grantee represents that he or she has consulted with any tax
consultants he or she deems advisable in connection with the acquisition or
disposition of the Units and that he or she is not relying on the Company or
Subsidiary for any tax advice.

(e) Nature of the Grant. In accepting this Agreement, Grantee acknowledges that:

(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;

(ii) the grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Units, or benefits in
lieu of Units, even if Units have been awarded repeatedly in the past;

(iii) all decisions with respect to future grants of Units, if any, will be at
the sole discretion of the Company;

(iv) Grantee’s participation in the Plan is voluntary;

(v) Units are an extraordinary item that do not constitute compensation of any
kind for services of any kind rendered to the Company or any Subsidiary, and
Units are outside the scope of Grantee’s employment contract, if any;

(vi) Units are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or any Subsidiary;

(vii) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(viii) the value of the Shares acquired upon settlement of the Units may
increase or decrease in value; and

(ix) in consideration of the grant of the Units, no claim or entitlement to
compensation or damages arises from termination of the Units or diminution in
value of the Units or Shares acquired upon settlement of the Units resulting
from termination of Grantee’s employment by the Company or any Subsidiary (for
any reason whatsoever and whether or not in breach of local labor laws), and
Grantee irrevocably releases the Company and each Subsidiary from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement,
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.



--------------------------------------------------------------------------------

 

(f) Data Privacy Notice and Consent. Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Agreement by and among, as
applicable, the Company and its Subsidiaries and other affiliates for the
exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan.

Grantee understands that the Company and its Subsidiaries may hold certain
personal information about Grantee, including, but not limited to, Grantee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company and its Subsidiaries, details of all
Units or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in Grantee’s favor, for the purpose of implementing, administering
and managing the Plan (“Data”).

Grantee understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in Grantee’s country or elsewhere, and that the
recipients’ countries may have different data privacy laws and protections than
Grantee’s country. Grantee understands that he or she may request a list with
the names and addresses of any potential recipients of the Data by contacting
his or her local human resources representative. Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing
Grantee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker, escrow agent or other third party with whom
the Shares received upon settlement of the Units may be deposited. Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan. Grantee understands
that he or she may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consent herein, in any case without cost, by contacting
in writing his or her local human resources representative. Grantee understands,
however, that refusal or withdrawal of consent may affect his or her ability to
participate in the Plan and, to the extent permitted by applicable law, may void
this Agreement. For more information on the consequences of his or her refusal
to consent or withdrawal of consent, Grantee understands that he or she may
contact his or her local human resources representative.

(g) Language. If Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.

(h) Delivery of Documents and Notices. Any document relating to participating in
the Plan and/or notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, by telegram, telex, telecopy or similar facsimile means,
electronic delivery, or upon deposit in the U.S. Post Office or foreign postal
service, by certified or registered mail, return receipt requested, with postage
and fees prepaid, addressed to the Company at its then-current main corporate
address or by electronic mail to StockLink@smith.com, and to Grantee at his or
her address indicated on the Company’s records, at the e-mail address, if any,
provided for Grantee by the Company or its Subsidiary, or at such other address
and number as a party has previously designated in writing from time to time to
the other party.

(i) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include the Plan Prospectus, this Agreement and U.S.
financial reports of the Company, may be delivered to Grantee electronically.
Such means of delivery may include but do not necessarily include the delivery
of a link to a Company intranet or the internet site of a third party involved
in administering the Plan, the delivery of the document via electronic mail or
such other delivery determined at the Company’s discretion.

(ii) Consent to Electronic Delivery. Grantee acknowledges that Grantee has read
this Section 8(h) of this Agreement and consents to the electronic delivery of
the Plan documents. Grantee acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost if
Grantee



--------------------------------------------------------------------------------

contacts the Company by telephone, through a postal service or electronic mail
at StockLink@smith.com. Grantee further acknowledges that Grantee will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, Grantee understands that Grantee must
provide the Company or any designated third party with a paper copy of any
documents delivered electronically by Grantee if electronic delivery fails.
Grantee understands that Grantee’s consent may be revoked or changed, including
any change in the electronic mail address to which documents are delivered (if
Grantee has provided an electronic mail address), at any time by notifying the
Company of such revised or revoked consent by telephone, postal service or
electronic mail at StockLink@smith.com. Finally, Grantee understands that he or
she is not required to consent to electronic delivery but that, to the extent
permitted by applicable law, such refusal may affect Grantee’s ability to
participate in the Plan.

(i) Amendment, Termination and Waiver. This Agreement may be amended, modified,
terminated or superseded only by written instrument executed by or on behalf of
the Company and by Grantee. Any waiver of the terms or conditions hereof shall
be made only by a written instrument executed and delivered by the party waiving
compliance. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than Grantee. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any party of any term or condition herein, or the
breach thereof, in one or more instances shall be deemed to be, or construed as,
a further or continuing waiver of any such condition or breach or a waiver of
any other condition or the breach of any other term or condition.

(j) Governing Law and Severability. This Agreement shall be governed by the
internal laws, and not the laws of conflict, of the State of Texas.
The invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

(k) Successors and Assigns. This Agreement shall bind, be enforceable by, and
inure to the benefit of, the Company and its successors and assigns, and Grantee
and Grantee’s permitted assigns under the Plan in the event of death or
Disability.

[Signature page follows]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Restricted Stock Unit Agreement is approved, granted
and executed as of the date first written above.

 

SMITH INTERNATIONAL, INC.

By:

 

 

Name:

 

Malcolm W. Anderson

Title:

 

Senior Vice President, Human Resources